Citation Nr: 0315328	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  95-10 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Esquire


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1963.

By a decision of September 28, 2001, the Board of Veterans' 
Appeals (Board) determined that a prior decision of the Board 
in June 1964, denying entitlement of the veteran to service 
connection for asthma, was final; that a rating decision of 
September 1976, denying an August 1976 claim to reopen for 
service connection for asthma, was not final in the absence 
of appropriate notice to the veteran of his appellate rights; 
and that, since entry of the Board's decision of June 1964, 
new and material evidence had been presented to reopen the 
veteran's previously denied claim.  The Board did not therein 
address the merits of the veteran's reopened claim, but 
remanded that matter to the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, for certain 
development actions.

In August 2002, the Board again remanded the case in order to 
afford the veteran a VA examination to determine the nature 
and severity of his asthma.

This appeal thus arises from a September 1976 rating decision 
from the New York, New York, Regional Office which determined 
that new and material evidence to reopen the claim for 
service connection for asthma had not been received.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for asthma and the VA has made reasonable efforts to develop 
such evidence.

2. The veteran's asthma clearly and unmistakably existed 
prior to service.

3. The veteran's preexisting asthma was shown to have 
chronically worsened or increased in severity during service.


CONCLUSION OF LAW

Preexisting asthma was aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA


The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the 
September 1976 rating decision, in the February 1995 
statement of the case, the April 2002 supplemental statement 
of the case and VA letters to the veteran dated in October 
2002 and February 2003 have provided the veteran with 
sufficient information regarding the applicable regulations.  
The veteran and his representative have submitted written 
arguments.  The rating decision, statement of the case and 
supplemental statement of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

On a service induction examination in January 1962, no 
history of asthma was reported.  On examination, the 
veteran's lungs and chest were clinically evaluated as 
normal.  Later in January 1962, he was seen with a history of 
asthma for one and one-half years, characterized by wheezing 
and difficult respiration.  In January 1962 and March 1962, 
he was seen with hyperventilation syndrome and possible URI 
(upper respiratory infection).  In a March 1962 report to an 
Army hospital, Joe H. Cannon, M.D., the veteran's private 
physician, noted that he had seen the veteran with an acute 
attack of asthma in 1959 and with recurrent attacks since.  
The attacks occurred when the spring and fall pollens were 
active.  Prior to entering the service, the veteran was on 
medication that handled the situation.  In a March 1962 
report it was noted that the veteran corroborated Dr. 
Cannon's report of recurrent attacks of bronchial asthma over 
the past two years.  The examiner's opinion was that the 
veteran's bronchial asthma was mild.

Service medical records reflect that in July 1962, the 
veteran was seen with questionable asthmatic bronchitis and 
pharyngitis.  In August 1962, he was seen with chest pain and 
a cough.  Later in August 1962, he was seen with bronchial 
asthma, perennial.  He was put on a profile for asthma, 
perennial, very mild, allergen undetermined.  It was noted 
that the asthma existed prior to service.  The veteran 
continued to have treatment for asthma from August 1962 to 
November 1962, for asthma, perennial, possibly secondary to 
hypersensitivity to dust, molds, grasses, and rag weed, 
moderately severe, not controlled by oral medications.  In 
December 1962, he was recommended for release from service 
based on a confirmed diagnosis of asthma, perennial.  It was 
noted that the veteran was erroneously inducted; the plan for 
discharge was not line of duty; existed prior to service.  On 
a separation examination in December 1962, the diagnoses 
included asthma, perennial, possibly secondary to 
hyposensitivity to dust, molds, grasses, and ragweed, 
moderately severe, existed prior to service.  In January 
1963, the recommendation that the veteran be separated from 
service for perennial asthma was approved.  The veteran 
requested discharge for physical disability.

In January 1963, the veteran filed a claim for service 
connection for bronchial asthma.

On a VA examination in December 1963, it was noted that the 
veteran had a history of acute asthmatic attacks since 1959.  
In service, the veteran had recurrent asthmatic attacks after 
being stationed in Germany.  He was discharged on medical 
grounds.  Since discharge, the veteran had continued to have 
occasional wheezing spells that were controlled by 
medication.  He also had a few more severe attacks for which 
he went to the hospital.  The diagnoses included chronic 
bronchial asthma, predating military service and not 
aggravated by it.

By rating action of February 1964, service connection for 
bronchial asthma was denied.  The veteran appealed this 
action.

In a June 1964 medical opinion, a VA examiner indicated that 
a comparative reading of induction, in-service, and discharge 
films did not reflect any pulmonary changes during service 
and that the nature of the pulmonary pathology was bronchial 
asthma.

In a Board decision in June 1964, service connection for 
bronchial asthma was denied.

Associated with the file in August 1976 was a school health 
record for the veteran listing physician's examinations 
dating from 1950 to September 1961.  The veteran's lungs were 
evaluated as normal, except in September 1952.  The September 
1952 record is undecipherable.

Associated with the file in August 1976 was a May 1976 report 
from David S. Svahn, M.D., who indicated that he was asked by 
the veteran for a statement regarding his history of 
bronchial asthma.  Upon reviewing the veteran's military 
records, it seemed that his bronchial asthma existed prior to 
service.  It was clear that it was more of a problem while in 
service, but Dr. Svahn was not willing to state that his 
condition was aggravated by service.  In Dr. Svahn's 
experience with the Army in Germany, many troops with 
relatively mild asthma in the states had increasing 
difficulty in the European Theater.  Dr. Svahn was not 
willing to state that increased frequency of acute episodes 
aggravated the underlying condition.

In August 1976, the veteran filed a request to reopen his 
claim for service connection for asthma.  He reported that 
during basic training his asthma condition flared up.  He 
further noted that during service he was a painter and this 
aggravated his asthma condition.  

By rating action of September 1976, it was determined that 
new and material evidence sufficient to reopen the veteran's 
claim for service connection for asthma had not been 
submitted.  The veteran was not notified of this decision and 
it remains pending.

In March 1994, the RO received a statement from the veteran 
which indicated that his respiratory disorder existed prior 
to service but was aggravated in service.  To prove 
aggravation the veteran stated that he was never hospitalized 
for the condition prior to service but while in service he 
was hospitalized for seven months.   

In a statement submitted by Paul Steinberg, M.D., dated 
January 2001, he gave a detailed review of examinations where 
the veteran was seen by other physicians.  The dates of the 
examinations ranged from October 1959 to December 1989.  Dr. 
Steinberg opined that the asthma, which pre-existed military 
service, was aggravated in military service.    

Between January 2001 and October 2001, the veteran was seen 
several times at Bassett Healthcare for various complaints, 
including a respiratory disorder.  Of particular importance 
is a progress note dated January 2001, whereby the doctor 
diagnosed him with bronchial asthma allergic and nonallergic 
in type with good control on Intal/Singulair and occasional 
rescue with Albuterol, probable dysphonia associated with 
Flovent, perennial allergic rhinitis due to mite and mold 
with seasonal exacerbation due to pollen and recent polyp 
observed and his nasal symptoms were not as well controlled 
off nasal steroids.  An X-ray study of the chest performed in 
February 2001, revealed no acute infiltrates, effusions or 
masses.  Increased anterior airspace, consistent with air 
dropping was also noted.  Of further importance is a progress 
note dated October 2001, whereby the veteran complained of 
bronchitis, postnasal drip and a sore throat.  The diagnosis 
was asthma with superimposed week's worth of bronchitis and 
an upper respiratory infection.         

In May 2001 the veteran underwent an operation for left 
endoscopic total ethmoidectomy, bilateral endoscopic 
maxillary antrostomy with mucosal removal and nasal 
septoplasty.  The postoperative diagnosis was chronic 
sinusitis, nasal polyposis and nasoseptal deviation.  

In September 2001, the Board remanded the case primarily for 
the purpose of affording the veteran a VA pulmonary 
examination to determine the nature and severity of any 
current respiratory disorder. 

During a VA respiratory examination in January 2002, the 
veteran complained of difficulty breathing when exposed to 
cold exercise and infection.  The diagnosis was bronchial 
asthma which was controlled on medications.  The examiner 
opined that the veteran suffered from reactive airway 
disease, prior to and subsequent to service.  Pulmonary 
function tests (PFTs) revealed the suggestion of small airway 
diseases, which was reversible with bronchodilators.  The 
examiner concluded that the veteran's military service made 
no significant and permanent alteration in the course of the 
veteran's illness.  In addition, he had not suffered from 
potential long-term effects of asthma leading to chronic 
obstructive pulmonary disease.  An X-ray study of the chest 
dated January 2002, showed the heart, lungs, diaphragm, 
pleura, mediastinum and bony structures all within normal 
limits.  The diagnostic impression was essentially negative 
chest.  

In May 2002 and again in June 2002, P. Steinberg, M.D., 
submitted statements which indicated there was a striking 
difference in the veteran's asthma prior to his service, in 
that, it was not perennial (year round) and was not 
"moderately severe" judgment made after he was in service.  
That doctor opined that asthma was aggravated by service and 
not part of the natural progression of the disease.  He 
further criticized the January 2002 VA examination and noted 
that the PFTs obtained at that time were done when the 
veteran was on medication.  He felt it was not customary 
practice to obtain PFTs when one was on medication because it 
biased the data in the direction of normalized pulmonary 
functions.  

In July 2002, the veteran was treated by P. Steinberg, M.D., 
for allergic rhinitis.  The diagnosis was perennial allergic 
rhinoconjunctivitis due to mite and mold with seasonal 
exacerbation due to pollen-control on avoidance and medicines 
thus far only fair.   

At a VA examination in November 2002, the examiner opined 
that the veteran's asthmatic symptoms followed the natural 
history of the disease as established prior to service rather 
than being a manifestation of aggravation of the disease.  
Further, symptoms during service were a result of the natural 
progression of the disease as it was exacerbated in the fall 
and did not represent a permanent aggravation of the disease.  
The veteran continued to manifest reactive airway disease but 
was responsive to medication.  

During an examination with P. Steinberg, M.D., in January 
2003, the veteran presented with allergic rhinitis and 
asthma.  The diagnoses were perennial allergic 
rhinoconjunctivitis due to mite and mold with seasonal 
exacerbation due to pollen-fair control on avoidance, 
medication, and beginning immunotherapy, bronchial asthma 
principally due to irritant fumes at this time such as strong 
odors and cigarette smoke, also provoked by cold air and 
respiratory tract infection.  

Analysis

The veteran contends that preexisting asthma was aggravated 
in service.  Service connection may be granted for 
disability due to a disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).  A veteran will be 
considered to have been in sound medical condition upon 
entrance into service, except as to defects, infirmities, or 
disorders noted at entrance, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury 
or disease existed prior to service, and was not aggravated 
during service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 
C.F.R. § 3.304(b) (2002).

Service medical records reflect the veteran was seen and 
treated on several occasions for symptoms and treatment of 
various respiratory conditions, including asthma.  In 
December 1962, it was recommended that the veteran be 
released from service due to a confirmed diagnosis of 
perennial asthma and the records noted that the veteran was 
erroneously inducted and his condition existed prior to 
service.  In January 1963, the separation became effective. 
Consequently, the issue before the Board is not the 
incurrence but rather aggravation of asthma during the 
veteran's active duty service.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(b) (2002).

The first medical evidence of asthma after service is dated 
in December 1963, eleven months after separation from 
service.      

In January 2001, Dr. Steinberg, submitted a statement which 
indicated he had reviewed the veteran's service medical 
records and post service medical records and had concluded 
that his asthma, which pre-existed service, was aggravated 
during service.  

In a January 2002 VA examination, the veteran complained of 
difficulty breathing when exposed to cold exercise and 
infection.  The examiner opined that the veteran's military 
service made no significant and permanent alteration in the 
course of his illness.

In May 2002 and June 2002, Dr. Steinberg opined that the 
veteran's asthma was aggravated by service and the 
aggravation was not part of the natural progression of the 
disease.  He further condemned VA testing measures of asthma 
and explained that is was not customary practice to obtain 
PFTs when one was on medication because it biased the data in 
the direction of normalized pulmonary functions.  

In November 2002, the VA examiner which conducted the January 
2002 VA examination, clarified his previous opinion and 
stated that the symptoms which the veteran manifested during 
service were part of the natural progression of his asthma 
and the asthma was exacerbated in the fall but that did not 
represent a permanent aggravation of the disease.

The most recent evidence weighing against the claim includes 
opinions by a VA examiner to the effect that the veteran's 
asthma followed the natural progression of the disease and 
was not exacerbated during service.  Evidence showing that 
the veteran's asthma was aggravated includes a statement from 
Dr. Steinberg which tends to suggest that asthma was 
aggravated during service and not part of the natural 
progression of the disease.

The veteran has asserted that his asthma was aggravated as a 
result of service.  As a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, and for the reasons discussed above, the Board 
finds that the evidence is in relative equipoise as to 
whether the veteran's current asthma was aggravated during 
service, and that this balance can be resolved in favor of 
the veteran with application of the benefit-of-the-doubt 
rule.  See 38 U.S.C.A. § 5107(b) (West Supp. 2002).  
Consequently, service connection is warranted for asthma. 

ORDER

Service connection for asthma is granted, subject to the 
applicable criteria pertaining to the grant of monetary 
benefits.




____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

